          Case 4:18-cv-11062-MGM Document 23 Filed 11/01/18 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS



Howarth
       Plaintiff
                                                       CIVIL ACTION NO. 4:18-cv-11062-MGM

Woods Hole, Martha's Vineyard and
Nantucket Steamship Authority
       Defendant


                                    REPORT RE: REFERENCE FOR
                                 ALTERNATIVE DISPUTE RESOLUTION

                                           To: Judge Mastroianni


[ ]     The parties reported this case as settled prior to the mediation

[X]     On 11/1/2018 I held the following ADR proceeding:

        _______          SCREENING CONFERENCE              ______ EARLY NEUTRAL EVALUATION
        ___X___          MEDIATION                         ______ SUMMARY BENCH / JURY TRIAL
        _______          MINI-TRIAL                        ______ SETTLEMENT CONFERENCE


        All parties were represented by counsel.


        The case was:
[X]     The underlying case has been settled.
[ ]     There was progress, but this case should be restored to your trial list. Undersigned
        remains available to mediate this case at the request of counsel.
[ ]     Parties do not wish to mediate. This case should be restored to your trial list.
[ ]     Suggested strategy to facilitate settlement:




        11/12018                                                   /s/ Marianne B. Bowler, USMJ
        DATE                                                       ADR Provider
